Citation Nr: 1619624	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  10-18 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for chronic fatigue syndrome, to include as secondary to the service-connected chronic anemia.

3.  Entitlement to service connection for a right knee disorder, to include as secondary to the service-connected left knee patellofemoral pain syndrome with anterior cruciate ligament and meniscal tear.

4.  Entitlement to service connection for a bilateral hand disorder manifested by loss of strength, to include as secondary to the service-connected degenerative disc disease of the cervical spine.

5.  Entitlement to an initial rating in excess of 10 percent prior to June 9, 2015, for left knee patellofemoral pain syndrome with anterior cruciate ligament and meniscal tear.

6.  Entitlement to an initial rating in excess of 20 percent beginning June 9, 2015, for left knee patellofemoral pain syndrome with anterior cruciate ligament and meniscal tear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from July 1996 to June 1997, and from June 2000 to August 2008.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the VA Regional Office (RO) in Waco, Texas.  Due to the location of the Veteran's current residence, jurisdiction is with the RO in Phoenix, Arizona.


FINDINGS OF FACT

1.  Hemorrhoids are related to the Veteran's military service.

2.  A current diagnosis of chronic fatigue syndrome as a separate and distinct disorder is not of record during the appeal period.

3.  Right knee chondromalacia is related to the Veteran's military service.  

4.  The Veteran has not had a bilateral hand disorder manifested by loss of strength other than the already service-connected bilateral upper extremity radiculopathy at any time since filing his claim for compensation.

5.  Prior to May 11, 2009, the left knee patellofemoral pain syndrome did not result in flexion limited to 30 degrees; extension limited to 15 degrees; or dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.

6.  From May 11, 2009, the left knee patellofemoral pain syndrome with anterior cruciate ligament and meniscal tear has resulted in dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint, but has not resulted in flexion limited to 15 degrees or extension limited to 20 degrees.

7.  There is no evidence of ankylosis; recurrent subluxation or lateral instability; impairment of the tibia and fibula; or genu recurvatum.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hemorrhoids have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  Chronic fatigue syndrome was not incurred or aggravated in service, and is not proximately due to or the result of a service-connected disorder.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

3.  The criteria for service connection for right knee chondromalacia have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  A bilateral hand disorder manifested by loss of strength was not incurred or aggravated in service, and is not proximately due to or the result of a service-connected disorder.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

5.  Prior to May 11, 2009, the criteria for an initial rating in excess of 10 percent for left knee patellofemoral pain syndrome have not been met.  U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71 Diagnostic Codes 5003, 5014, 5260, 5621 (2015).

6.  From May 11, 2009, the criteria for a rating of 20 percent, but no more, for left knee patellofemoral pain syndrome with anterior cruciate ligament and meniscal tear have been met.  U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71 Diagnostic Code 5258 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

A.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  38 C.F.R. § 3.310(a).

Hemorrhoids

The Veteran contends that he has hemorrhoids that began in service. 

A May 2008 colonoscopy, during the Veteran's active duty, shows that he had small internal hemorrhoids.  At a VA examination in October 2008, the Veteran reported that he did not know that he had hemorrhoids.  He reported having occasional pain on defecation.  He reported having an examination in June 2008 and was told he had hemorrhoids.  He reported treating himself by eating more fiber and drinking plenty of fluids.  Examination showed no external hemorrhoids.  The Veteran was diagnosed with external hemorrhoids, not found.

At his March 2016 hearing, the Veteran testified that he had pain when defecating that began in service.  He reported self-treating by drinking a lot of fluids and eating a lot of fiber.  

Based on a review of the evidence, the Board concludes that service connection for hemorrhoids is warranted.  The evidence shows that internal hemorrhoids via colonoscopy were diagnosed the month prior to his discharge from his second period of service.  The Veteran testified that he continued to experience hemorrhoid symptoms since his service discharge.  The Board finds the Veteran's testimony to be competent and credible evidence.  In light of the Veteran's testimony that he still experiences hemorrhoid symptomatology, when affording the benefit-of-the-doubt, the evidence supports a finding that the Veteran currently has hemorrhoids.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board acknowledges that external hemorrhoids were not shown on examination in 2008 and have not been shown in his treatment records.  However, the colonoscopy clearly shows that the Veteran's hemorrhoids are internal, which provides a reasonable explanation for why external examination has not shown hemorrhoids.  Considering the Veteran's testimony, and in the absence of a colonoscopy since service, the Board concludes that the Veteran has internal hemorrhoids that began in service.  

Thus, after considering all of the probative evidence of record, the Board concludes that a finding of service connection for hemorrhoids is warranted.

Chronic Fatigue Syndrome

The Veteran's service treatment records show diagnoses of fatigue beginning in May 2006.  Although they show a diagnosis of "fatigue," they do not show treatment for or a diagnosis of chronic fatigue syndrome.

At a VA general medical examination in October 2007, the Veteran was diagnosed with chronic fatigue as a symptom of the depression which he was dealing with.  The Veteran was provided a VA general medical examination in October 2008.  He reported tiredness and fatigue.  He was diagnosed with anemia, which was stable, with symptoms of chronic fatigue.

The Veteran was afforded a VA examination in March 2009.  He reported experiencing tiredness since 2004 while in service.  He reported being diagnosed with anemia in 2005.  The Veteran was diagnosed with symptoms of fatigue, secondary to iron deficiency anemia.  The examiner opined that chronic fatigue syndrome was not found.  The examiner opined that the Veteran had tiredness and fatigue, which was "more likely than not" secondary to his anemia.  They opined that chronic fatigue syndrome was not found, as this a disorder that is diagnosed when there was no other pathogenic mechanism shown that causes the fatigue.

The Veteran's post-service treatment records have not shown a diagnosis of chronic fatigue syndrome.

Based on a review of the evidence, the Board concludes that service connection for chronic fatigue syndrome is denied.  Although the Veteran complained of fatigue during service and was diagnosed with fatigue, chronic fatigue syndrome has not actually been diagnosed.  The VA examinations during this appeal have attributed the Veteran's symptom of fatigue to a symptom of his psychiatric disorder and chronic anemia.  Service connection is in effect for posttraumatic stress disorder (PTSD), with major depressive disorder, chronic anemia, as well as sleep apnea.  A separately diagnosed fatigue disorder has not been shown at any time since the claim for service connection.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  See Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of chronic fatigue syndrome at any time during the appeal period.  

The Veteran's statements are competent evidence of fatigue.  However, even with considering the Veteran's contentions, the evidence of record does not show the separate and distinct disorder of chronic fatigue syndrome, beyond that impairment associated as a symptom of the Veteran's service-connected disabilities.  The March 2009 examiner specifically opined that chronic fatigue syndrome was not found.  As the opinion was formed after interviewing and examining the Veteran, reviewing his records, and is supported by a rationale, the Board accords it great probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not just from mere review of the claims file).  

Although lay statements are competent evidence to provide opinions on some medical issues as to the specific issue in this case, the diagnosis of chronic fatigue syndrome falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428, 435(2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran's own assertions as to the diagnosis of a chronic fatigue syndrome are not sufficient evidence to provide a diagnosis of a current disability.

At no time since the Veteran filed his claim for service connection for chronic fatigue syndrome has such diagnosis been shown.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (stipulating that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for chronic fatigue syndrome.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for chronic fatigue syndrome is denied.  See 38 U.S.C.A §5107.  

Right Knee Disorder

The Veteran contends that he has a right knee disorder that is either directly related to his military service or is secondary to his service-connected left knee disability.  The Veteran's service treatment records do not show any right knee complaints.  

No right knee complaints were made at an October 2007 VA examination.  Examination showed that he had reduced motion, with flexion limited to 115 degrees active and 116 degrees passive.  X-rays were normal.  

At a VA examination in October 2008, the Veteran reported that he started having bilateral knee pains from parachute jumping.  He reported currently having intermittent pain in both knees.  Examination again showed reduced motion with flexion limited to 135 degrees.  A right knee disorder was not found.  A magnetic resonance imaging scan (MRI) of the right knee in May 2009, revealed a small effusion, while a MRI in June 2012 revealed mild chondromalacia.  

At his March 2016 hearing before the Board, the Veteran testified about putting a lot of weight on his right knee in service after injuring his left knee while in jump school.  

Based on a review of the evidence, the Board concludes that service connection for right knee chondromalacia is warranted.  The Veteran has reported having pain that began in service.  Post-service records show a current diagnosis of chondromalacia.  In light of the Veteran's reports to the 2008 examiner that the onset of his right knee pain began during service, when affording him the benefit-of-the-doubt, the evidence supports a finding that the Veteran's currently diagnosed chondromalacia had its onset in service.  

The Board acknowledges that a right knee disorder was not shown on examination in 2008.  However, the Veteran had reduced motion at both the 2007 and 2008 examinations, suggesting that he was having problems with his knee at those times.  However, within months after service discharge, the Veteran complained of right knee pain that began in service to a VA examiner.  A MRI within a year after his service discharge showed an abnormality.  Thus, after considering all of the probative evidence of record, the Board concludes that a finding of service connection for right knee chondromalacia is warranted.

Bilateral Hand Disorder

The Veteran's service treatment records show numerous complaints of bilateral hand numbness and weakness.  Service connection is currently in effect for bilateral upper extremity radiculopathy secondary to his service-connected cervical spine disability as a result of his in-service complaints.  The Veteran's service treatment records do not show treatment for or a diagnosis of a bilateral hand disorder other than the service-connected radiculopathy.  

At a VA general medical examination in October 2007, the Veteran reported a tingling sensation in his upper extremities, losing feeling in his arms and hands, pain, and a loss of strength.  He was diagnosed with pain in his arms, associated with the cervical disk problems and myalgias and myositis associated with the muscle pain in his neck and upper back, secondary to his cervical disk disease.    

The Veteran was provided a VA general medical examination in October 2008.  He reported tingling sensations in his hands, pain, numbness, and decreased strength.  Degenerative disc disease of the cervical spine was diagnosed, with upper extremity radiculopathy.  The examiner opined that myalgia and myositis was not found.

In a July 2009 rating decision, the RO granted service connection for left upper extremity radiculopathy, rated as 10 percent disabling, and right upper extremity radiculopathy, assigned a noncompensable disability rating.  The left upper extremity was rated under 38 C.F.R. § 4.124a, Diagnostic Code 8515, which evaluates impairment from the median nerve.  As the right upper extremity was rated as noncompensable, the RO included the right upper extremity with the rating assigned to the cervical spine degenerative disc disease.  Diagnostic Code 8515 provides that hand movements are included in the rating.  38 C.F.R. § 4.124a, Diagnostic Code 8515 (2015).

The Veteran's post-service treatment records have not shown a bilateral hand disorder other than the service-connected bilateral upper extremity radiculopathy.  

Based on a review of the evidence, the Board concludes that service connection for a bilateral hand disorder manifested by loss of strength is denied.  Although the Veteran had bilateral hand complaints during service, a chronic disorder other than the already service-connected bilateral upper extremity radiculopathy has not been diagnosed.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  See Degmetich, 104 F.3d at 1332.  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of a separate and distinct bilateral hand disorder, other than the already service-connected upper extremity radiculopathy at any time during the appeal period.  

The Veteran's statements are competent evidence as to loss of strength in his hands.  However, the rating for his service-connected upper extremity radiculopathy already takes into account his bilateral hand complaints.  The evidence has not shown a separate disorder to account for the Veteran's reported symptoms other than the radiculopathy.  No other bilateral hand disorder was diagnosed by the VA examiners and the Veteran's treatment records have not shown a separate bilateral hand disorder.  Additionally, the Veteran's assertions as to the diagnosis of a bilateral hand disorder manifested by loss of strength other than the service-connected radiculopathy are not sufficient evidence to provide a diagnosis of a current disability.

At no time since the Veteran filed his claim for service connection for a bilateral hand disorder manifested by loss of strength has such diagnosis other than the service-connected upper extremity radiculopathy been shown.  See McClain, 21 Vet. App. at 321.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral hand disorder manifested by loss of strength.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and service connection for a separate and distinct bilateral hand disorder manifested by loss of strength is not warranted.  See 38 U.S.C.A §5107.  

	B.  Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2015).  

The Veteran's left knee disability was initially diagnosed as patellofemoral pain syndrome and was evaluated as 10 percent disabling prior to June 9, 2015, aside from the time period of a temporary total evaluation for surgical convalescence, under 38 C.F.R. § 4.71a, Diagnostic Code 5014, which evaluates impairment from 

osteomalacia.  From June 9, 2015, the Veteran's left knee disability has been diagnosed as patellofemoral pain syndrome with anterior cruciate ligament and meniscal tear and is evaluated as 20 percent disabling, under 38 C.F.R. § 4.71a, Diagnostic Code 5258, which evaluates impairment from dislocated semilunar cartilage with frequent episodes of "locking," pain , and effusion into the joint.  

Diagnostic Code 5014 directs that the disability be rated on limitation of motion of affected parts, as arthritis, degenerative.  Degenerative arthritis is rated under Diagnostic Code 5003.  Pursuant to Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by the limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations shall be rated as 20 percent disabling, and involvement of two or more major joints or two or more minor joint groups without occasional incapacitating exacerbations shall be rated as 10 percent disabling.  The 20 percent and 10 percent ratings based on x-ray findings without limitation of motion will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The knee is considered a major joint.  38 C.F.R. § 4.45(f) (2015).

Limitation of motion of the knee is evaluated under Diagnostic Codes 5260 and 5261.  Pursuant to Diagnostic Code 5260, a 10 percent evaluation is warranted when flexion is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  A 30 percent evaluation is warranted when flexion is limited to 15 degrees.  Id.  Pursuant to Diagnostic Code 5261, a 10 percent evaluation is warranted when extension is limited to 10 degrees.  38 C.F.R. § 4.71a, 

Diagnostic Code 5261.  A 20 percent evaluation is warranted when extension is limited to 15 degrees.  Id.  A 30 percent evaluation is warranted when extension is limited 20 degrees.  Id.  The only disability rating available under Diagnostic Code 5258 is 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of, or overlapping with, the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The Veteran was provided a VA examination in October 2007.  He reported that his knee occasionally caused him pain when he did his fitness testing and fitness workout.  Examination showed left knee extension to zero degrees and flexion to 110 degrees.  He had no decrease in his endurance.  The examiner reported that there was no weakness, fatigue, or pain with repetitive squatting and standing.  The examiner opined that the Veteran's left knee was normal, with no disability noted.  

At a VA examination in October 2008, the Veteran reported having intermittent pain, which was especially aggravated with cold weather, but with no severe flare-ups.  The examiner reported that at the present time, the Veteran did not do any running or jumping.  The Veteran reported "occasional" locking and swelling.  The examiner reported that the Veteran's knee did not give way and there was no dislocation.  The Veteran reported frequent popping sensation.  The Veteran stated that his pain affected his work at home since he would constantly stretch out; otherwise, he had not been incapacitated due to his knee condition.  The examination revealed "some" tenderness, but no swelling or laxity.  The Veteran's left knee had forward flexion to 135 degrees and extension to zero degrees.  The examiner reported that there was no evidence of loss of motion during repetitive use, but there was pain on range of motion on the patella.  The examiner reported that anterior drawer signs, Lachman, and McMurray were negative.  The diagnosis was patellofemoral syndrome.

A May 11, 2009, record shows that an MRI was reviewed and showed tears in the medial and lateral menisci.  The Veteran had surgery in July 2009 for debridement 

of a meniscal tear.  A July 2009 post-operative treatment record shows that the Veteran's left knee had flexion to 95 degrees and extension to 5 degrees, while a September 2009 record shows flexion to 115 degrees and extension to 2 degrees.  

A November 2012 record reveals that the Veteran's left knee buckled such that he had to wear a brace on a regular basis.  The Veteran had a left knee arthroscopic surgery in December 2012.  The pre-operative diagnosis was torn medial meniscus and the post-operative diagnosis was normal meniscus, plica.  The Veteran left knee showed full range of motion in a February 2013 treatment record.  A March 2013 record shows that since the 2012 arthroscopic surgery, the Veteran had had three episodes of buckling, no locking.  A May 2013 record reveals that the Veteran reported having one episode of buckling.  

The Veteran was afforded a VA examination in June 2015.  The diagnosis was meniscal tear with onset of 2009, cruciate ligament tear with onset of 2011, and patellofemoral pain syndrome, with onset of previous service-connection.  The Veteran reported that approximately one year after surgery in July 2009, he developed acute swelling and popping, with giving way.  He reported undergoing a second left knee surgery for a partial anterior cruciate ligament tear.  He reported that since the second surgery, he had pain and swelling following any type of moderate to heavy physical exertion.  The Veteran reported that he was no longer able to jog, run, or jump and that he wore a hinged knee brace, with a report of improved stability.  The Veteran's reported current symptoms were that the left knee hurt and was painful.  The examiner noted that the Veteran did not report flare-ups.  Reported functional loss was that the Veteran could not run, jump, jog, or play basketball.  

Range of motion testing revealed flexion to 120 degrees and extension to zero degrees.  The examiner reported that Veteran had pain on examination during flexion, but it did not result in or cause functional loss.  The examiner reported that there was no evidence of pain with weight bearing and no objective evidence of localized tenderness or pain on palpation.  The examiner reported that there was objective evidence of crepitus.  Following repetition, the examiner reported there 

was no additional functional loss or range of motion.  The examiner noted that the Veteran's left knee was not being examined immediately after repetitive use over time.  The examiner opined that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner opined that opinion could not be made without mere speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time.  The examiner noted that loss of function for prolonged walking, all kneeling, and squatting would be expected when the joint was used repeatedly over a period of time.  

The examiner reported that left knee muscle strength testing was 5/5 for flexion and extension.  The examiner reported that there was no muscle atrophy and no ankylosis.  The examiner reported that there was no history of recurrent subluxation, lateral instability, or recurrent effusion.  Joint stability tests were all reportedly normal.  The examiner reported that the left knee did not have recurrent patellar dislocation, "shin splints" (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome or any other tibial or fibular impairment.  The examiner reported that the left knee did have a meniscal tear with frequent episodes of joint "locking," joint pain, and joint effusion.  The examiner reported that the residuals of the 2009 and 2011 surgeries were pain, swelling, and loss of normal knee range of motion.  The Veteran reported that a brace was used constantly.  The examiner noted that an MRI from April 2012 was reviewed, which showed small joint effusion.  

Based on a review of the evidence, the Board concludes that an initial rating in excess of 10 percent is not warranted prior to May 11, 2009.  However, from May 11, 2009, a 20 percent rating, but no more, is warranted.  

Prior to May 11, 2009, the evidence does not show that an initial rating in excess of 10 percent is warranted.  The RO assigned the 10 percent rating for painful or limited motion under Diagnostic Code 5003.  Additionally, a 20 percent rating for limitation of flexion requires that flexion is limited to 30 degrees.  At worst, the Veteran's left knee had flexion limited to 95 degrees following surgery in 2009, when the temporary total evaluation is assigned.  Aside from that, the worst flexion of the left knee was 110 degrees in 2007.  Even with considering the Veteran's pain on motion, his flexion was not limited to 30 degrees.  The Veteran's VA examinations and treatment records all fail to show that he has had limitation of flexion approximating 30 degrees.  As such, a higher rating for limitation of flexion is not warranted.  

The Veteran's left knee also has not been shown to have limited extension warranting a higher or separate rating.  A 10 percent rating requires extension limited to 10 degrees.  At worst, the Veteran had extension limited to 5 degrees following his surgery in July 2009.  Consequently, as the evidence does not show that the Veteran's extension has been limited to at least 10 degrees, the Board concludes that a separate or increased rating for limitation of extension is not warranted.  

As such, for the initial rating period prior to May 11, 2009, the evidence does not show that a rating in excess of 10 percent is warranted based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, and 5261.

However, from May 11, 2009, the Board concludes that a 20 percent rating under Diagnostic Code 5258 is warranted.  The first evidence of torn menisci is the May 11, 2009, treatment record.  Following surgery in July 2009, the evidence shows that the Veteran's knee buckled and popped.  The 2015 examiner diagnosed the Veteran with a meniscal tear with frequent episodes of joint "locking," joint pain, and joint effusion.  Based on that, the RO assigned the 20 percent rating.  However, the examiner reported that the first tear was diagnosed in 2009.  When affording the Veteran the benefit-of-the-doubt, considering that he reported having symptomatology after his first surgery, and as a meniscal tear was diagnosed in 2009, the Board concludes that the currently assigned 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint is warranted from May 11, 2009.

From May 11, 2009, a rating in excess of 20 percent is not warranted.  The only rating available under Diagnostic Code 5258 is 20 percent.  The evidence does not show that higher ratings are warranted based on limitation of motion.  A 30 percent rating for limitation of flexion contemplates limitation to 15 degrees, while a 30 percent rating for limitation of extension contemplates limitation to 20 degrees.  The Veteran's treatment records and VA examination report subsequent to May 11, 2009, show left knee flexion no worse than 120 degrees and extension to zero degrees.  Consequently, a rating in excess of 20 percent is not warranted based on limitation of motion.  Moreover, separate ratings are not warranted as such would violate the rule against pyramiding, and thus may not be separately assigned, as meniscal injuries may result in complications productive of motion loss.  38 C.F.R. § 4.14 (2015); VAOPGPREC 9-98; 63 Fed. Reg. 56704 (1998) (removal of the semilunar cartilage (or meniscus) may resolve restriction of movement caused by tears and displacements of the menisci).  Thus, a separate rating under Diagnostic Code 5260 or 5261 is not warranted.

In reaching the conclusion that higher ratings beyond what is being granted are not warranted, the Board has considered whether the Veteran's painful motion contributes to the actual limitation of motion such that increased ratings are warranted.  Here, even when taking into account the pain on use experienced by the Veteran, the Board finds that an increased rating for limitation of motion is not warranted.  The examination reports reflect that the Veteran's functional impairment was taken into account.  The examinations do not show that the Veteran had muscle atrophy or other evidence of disuse due to his service-connected left knee disability.  Accordingly, the criteria for a rating in excess of 10 percent prior to May 11, 2009, and in excess of 20 percent thereafter, for limitation of motion for the Veteran's service-connected left knee disability have not been met.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261; see also 38 C.F.R. § 4.40, 4.45, 4.59 (2015).

Furthermore, the evidence does not show knee symptoms such as ankylosis; recurrent subluxation or lateral instability; impairment of the tibia and fibular; and genu recurvatum.  The only rating available for symptomatic removal of semilunar cartilage in 10 percent.  The evidence does not show that the Veteran had removal prior to 2009 and the currently assigned 20 percent rating is being granted from that date.  As such, the Board finds that a separate rating for symptomatic removal of semilunar cartilage is not warranted.  Therefore, separate ratings for knee symptomatology not already contemplated for are not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5259, 5262, 5263 (2015).  

For these reasons, the Board finds that the criteria for an initial rating in excess of 10 percent prior to May 11, 2009, have not been met.  However, the criteria for a 20 percent rating, but no higher, from May 11, 2009, have been met.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected left knee disorder was evaluated as a disease or injury of the musculoskeletal system pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5258, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  

Prior to May 11, 2009, the left knee patellofemoral pain syndrome did not result in flexion limited to 30 degrees; extension limited to 15 degrees; or dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  From May 11, 2009, the left knee patellofemoral pain syndrome with anterior cruciate ligament and meniscal tear has resulted in dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint, but has not resulted in flexion limited to 15 degrees or extension limited to 20 degrees.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the disability rating assigned.  Evaluations in excess of these ratings are provided for certain manifestations of the Veteran's left knee, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for the ratings assigned reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5258; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected left knee disorder, the evidence shows no distinct periods of time, other than those discussed herein, during the appeal period, when manifestations of the Veteran's service-connected left knee varied to such an extent that a rating greater or less than those assigned would be warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Moreover, as the Veteran has not contended, nor does the evidence show that this disability renders him unemployable, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Service connection for hemorrhoids is granted.

Service connection for chronic fatigue syndrome is denied.

Service connection for right knee chondromalacia is granted.

Service connection for bilateral hand disorder manifested by loss of strength is denied.

Prior to May 11, 2009, an initial rating in excess of 10 percent for left knee patellofemoral pain syndrome is denied.

From May 11, 2009, a rating of 20 percent for left knee patellofemoral pain syndrome with anterior cruciate ligament and meniscal tear, but no more, is granted, subject to the law and regulations governing the payment of monetary benefits.



______________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


